              Case 1:20-cv-03354-LGS Document 12 Filed 07/23/20 Page 1 of 1

                                       CASEY & BARNETT, LLC
                                            ATTORNEYS AT LAW
                                          305 Broadway, Ste 1202
                                          New York, New York 10007
 MARTIN F. CASEY*                          Telephone: (212) 286-0225             NEW JERSEY OFFICE
 GREGORY G. BARNETT**                      Facsimile: (212) 286-0261             Casey & Barnett, LLP
 CHRISTOPHER M. SCHIERLOH                                                        154 South Livingston Ave, Ste 106
                                            Web: www.caseybarnett.com            Livingston, New Jersey 07039
 JAMES P. KRAUZLIS*

 *    Admitted in NY and NJ                                                      mfc@caseybarnett.com
 ** Admitted in NY, NJ, La and Oh                                                Direct: 646-362-8919

                                                July 22, 2020

                                                   Via ECF
                                           Application GRANTED. The initial pretrial conference,
Honorable Lorna G. Schofield
                                           currently scheduled for July 30, 2020, is ADJOURNED to
United States District Court
                                           August 13, 2020, at 10:40 a.m.
Southern District of New York
Thurgood Marshall, United States Courthouse
40 Foley Square                            Dated: July 23, 2020
New York, New York 10007                          New York, New York

                     Re:      Beazley Furlonge Ltd. et al.
                              v. MSC Mediterranean Shipping Co. S.A.
                              20 cv 03354 (LGS)
                              Our Ref: 132-08

Dear Honorable Judge Schofield:

We represent the plaintiff in the referenced matter. We note that the Court has scheduled the
initial Rule 16 Conference for July 30, 2020 at 10:40 am pursuant to the Court’s Order dated
June 5, 2020 (Docket no. 7).

The attorneys for the parties herein respectfully request that Your Honor adjourn the conference
for two weeks to permit the parties the opportunity to finalize a settlement agreement currently
being discussed.

                                                    Respectfully submitted,
                                                    CASEY & BARNETT, LLC


                                                    Martin F. Casey

cc:        Mark A. Beckman, Esq                     via email           mbeckman@grsm.com
           James A. Marissen, Esq                   via email           jmarissen@grsm.com
